Citation Nr: 0418271	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-11 262 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a 10 percent 
evaluation assigned to the service-connected bilateral pes 
planus.  

In a September 2002 statement to the RO, the veteran canceled 
a January 2003 hearing scheduled before a Veterans Law Judge 
at the Board in Washington, DC.  


REMAND

The veteran contends that his service-connected bilateral pes 
planus is more severely disabling than the currently assigned 
10 percent evaluation reflects because of daily pain and 
discomfort in his feet.  He also maintains that he uses a leg 
brace and cane to ambulate.  In addition, the veteran's 
representative maintains that the veteran should be assigned 
separate 10 percent evaluations for arthritis of each foot. 

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001 VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Review of the record discloses that the veteran 
has not been adequately informed of the information and 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103.  On remand, the RO should ensure that the 
veteran is advised as to what is required to substantiate his 
claim for an increased rating for bilateral pes planus. 

The Board also finds that another VA examination of the 
veteran's bilateral pes planus is needed.  The veteran's 
service-connected bilateral pes planus is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).  
Under that code, a 10 percent evaluation will be assigned 
where there is evidence of moderate symptoms including weight 
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilaterally or unilaterally.  When there is severe 
bilateral acquired flat foot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, a 30 percent evaluation is 
warranted.  Where the condition is severe, as noted above, 
but unilateral, a 20 percent evaluation is for application.  
Pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent rating if the impairment is bilateral 
and 30 percent if unilateral.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  In this case, the June 2002 VA 
examination report does not adequately address the 
aforementioned rating criteria.  For example, it was noted 
that the veteran did not have painful calluses, but it is not 
clear whether he has any callosities characteristic of pes 
planus, painful or not.  Another examination is therefore 
required.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims 
folders and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically told 
of the information or evidence he should 
submit, if any, and of the information or 
evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2003).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected bilateral pes 
planus since September 2000.  After 
securing the necessary releases, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured, and associate them with the 
claims folders.  

3.  Thereafter, the RO should schedule 
the veteran for VA examination to 
determine the severity of his service-
connected bilateral pes planus.  The 
claims folders and a copy of this remand 
should be made available to the examiner 
for review prior to the examination.  The 
examination report should reflect that a 
review of the claims folders was made.  
The examiner is requested to determine 
all current manifestations associated 
with the veteran's bilateral pes planus 
and to comment on their severity.  
Specifically, the examiner should address 
whether the veteran has marked pronation, 
extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by shoes or 
appliances, or objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indications of swelling on 
use, or characteristic callosities, 
painful or not.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the veteran's claim of 
entitlement to an increased rating for 
bilateral pes planus, in light of all the 
evidence of record.  

In addition, the RO should ensure that 
the new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

